Exhibit 10.1
 
SHAREHOLDERS SUPPORT AGREEMENT
 
This Shareholders Support Agreement (the “Agreement”) is made and entered into
as of June 5, 2011, between Merge Healthcare Incorporated, a Delaware
corporation (“Parent”), and the undersigned stockholders of the Company (each a
“Holder”).
 
RECITALS
 
            WHEREAS, Parent, ES Acquisition Corp., a California corporation and
wholly-owned direct subsidiary of Parent (“Merger Sub”), and Ophthalmic Imaging
Systems, a California corporation (the “Company”), are, concurrently with the
execution and delivery of this Agreement, entering into an Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”); and
 
 
WHEREAS, as of the date hereof, each Holder is the beneficial owner (as defined
under Rule 13d-3 of the Exchange Act) of the outstanding shares of the Company’s
common stock, no par value  (the “Common Stock”), set forth under such Holder’s
name on the signature page to this Agreement (the “Existing Shares” and,
together with any other shares of Common Stock, or other capital stock of the
Company acquired (either of record or beneficially owned) by such Holder after
the date hereof, collectively, the “Shares”); and
 
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that each Holder enter into this Agreement.  Capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Merger Agreement.
 
AGREEMENT
 
     The parties agree as follows:
 
Section 1.   Agreement to Retain Shares.
 
(a)   Transfer.  (1) Except as contemplated by the Merger Agreement, and except
as provided in Section 1(b) below, during the period beginning on the date
hereof and ending on the earlier to occur of (i) the Effective Time and (ii) the
Expiration Date (as defined below), Holder agrees not to, directly or
indirectly, sell, transfer, exchange or otherwise dispose of (including by
merger, consolidation or otherwise by operation of law) the Shares, (2) Holder
agrees not to, directly or indirectly, grant any proxies or powers of attorney,
deposit any of such Holder’s Shares into a voting trust or, enter into a voting
agreement with respect to any of such Holder’s Shares, or enter into any
agreement or arrangement providing for any of the actions described in this
clause (2), and (3) Holder agrees not to, directly or indirectly, take any
action that could reasonably be expected to have the effect of preventing or
disabling Holder from performing Holder’s obligations under this Agreement, in
the case of (2) and (3), at any time prior to the earlier to occur of (i) the
Effective Time and (ii) the Expiration Date.  As used herein, the term
“Expiration Date” shall mean the date of termination of the Merger Agreement in
accordance with the terms and provisions thereof .
 
(b)   Permitted Transfers.  Section 1(a) shall not prohibit a transfer of Shares
by Holder (i) to any family member, trust for the benefit of any family member
or charitable organization to which contributions are deductible for federal
income tax, estate or gift purposes so long as the assignee or transferee agrees
to be bound by the terms of this Agreement and executes and delivers to the
parties hereto a written consent memorializing such agreement, (ii) in
connection with the exercise of stock options for Company Common Stock but only
to the extent of such Holder’s exercise price and income or other tax liability
with respect to such exercise and only to the extent permitted under the Merger
 

 
 

--------------------------------------------------------------------------------

 

Agreement, (iii) that were acquired upon the exercise of stock options expiring
after the date hereof and prior to the Effective Time, (iv) in connection with
the termination of the Company Option Plans and the settlement of outstanding
awards thereunder to the extent permitted under the Merger Agreement, or (v)
with respect to MediVision Medical Imaging Systems Ltd. (“MediVision”), in
connection Shares transferred in accordance with that certain Escrow Agreement,
dated as of June 24, 2009 (the “Escrow Agreement”), by and among the Company,
MediVision and Stephen L. Davis, Esq., as escrow agent, which Shares serve as
collateral for MediVision to perform its obligations under that certain Asset
Purchase Agreement, dated as of June 24, 2009 (the “Asset Purchase Agreement”),
between the Company and MediVision, and which Shares will be released in
accordance with the terms of the Escrow Agreement or an earlier date if mutually
agreed to by the Company and Parent.
 
Section 2.    [Reserved]
 
Section 3.    Agreement to Vote Shares.
 
(a)   Until the earlier to occur of the Effective Time and the Expiration Date,
at every meeting of the stockholders of the Company called with respect to any
of the following, and at every adjournment thereof, and on every action or
approval by written consent of the stockholders of the Company with respect to
any of the following, Holder shall appear at such meeting (in person or by
proxy) and shall vote or consent the Shares (i) in favor of adoption of the
Merger Agreement and the approval of the transactions contemplated thereby and
(ii) against any proposal for any recapitalization, merger, sale of assets or
other business combination (other than as contemplated by the Merger Agreement)
between the Company and any person or entity other than Parent or any other
action or agreement that would reasonably be expected to result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company under the Merger Agreement or Holder under this Agreement or which
would reasonably be expected to result in any of the conditions to the Company’s
obligations under the Merger Agreement not being fulfilled.  This Agreement is
intended to bind Holder as a stockholder of the Company only with respect to the
specific matters set forth herein.  Except as set forth in clauses (i) and
(ii) of this Section 3(a), Holder shall not be restricted from voting in favor
of, against or abstaining with respect to any other matter presented to the
stockholders of the Company.  Prior to the termination of this Agreement, Holder
covenants and agrees not to enter into any agreement or understanding with any
person to vote or give instructions in any manner inconsistent with the terms of
this Agreement.
 
(b)   Holder further agrees that, until the termination of this Agreement,
Holder will not, and will not permit any entity under Holder’s control to,
(A) solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Rule 14A under the Exchange Act) with respect to an Opposing
Proposal (as defined below), (B) initiate a stockholders’ vote with respect to
an Opposing Proposal or (C) become a member of a “group” (as such term is used
in Section 13(d) of the Exchange Act) with respect to any voting securities of
the Company with respect to an Opposing Proposal.  For the purposes of this
Agreement, an “Opposing Proposal” means any action or proposal described in
clause (ii) of Section 3(a) above.
 
(c)   Subject to the provisions set forth in Section 6 hereof and as security
for Holder’s obligations under Section 3(a), Holder hereby irrevocably
constitutes and appoints Parent and its designees as his attorney and proxy in
accordance with the CGCL, with full power of substitution and resubstitution, to
cause the Shares to be counted as present at the Company Stockholders Meeting,
to vote his Shares at the Company Stockholders Meeting, however called, and to
execute consents in respect of his Shares as and to the extent provided in
Section 3(a).  SUBJECT TO THE PROVISIONS SET FORTH
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN SECTION 6 HEREOF, THIS PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED
WITH AN INTEREST.  Upon the execution of this Agreement, Holder hereby revokes
any and all prior proxies or powers of attorney given by Holder with respect to
voting of the Shares on the matters referred to in Section 3(a) and agrees not
to grant any subsequent proxies or powers of attorney with respect to the voting
of the Shares on the matters referred to in Section 3(a) until after the
Expiration Date.  Holder understands and acknowledges that Parent is entering
into the Merger Agreement in reliance upon the Holder’s execution and delivery
of this Agreement and Holder’s granting of the proxy contained in this
Section 3(c).  Holder hereby affirms that the proxy granted in this Section 3(c)
is given in connection with the execution of the Merger Agreement, and that such
Proxy is given to secure the performance of the duties of Holder under this
Agreement.  Parent acknowledges and agrees that Holder may vote the Shares on
all other matters not referred to in Section 3(a), and the attorneys and proxies
named above may not exercise the proxy with respect to such other matters.
 
Section 4.    Representations, Warranties and Covenants of Holder.  Holder
hereby represents, warrants and covenants to Parent that Holder (i) is the
record and/or beneficial owner of the Shares, which, at the date of this
Agreement and at all times up until the earlier to occur of (A) the Effective
Time and (B) the Expiration Date, are and will be free and clear of any liens,
claims, options, charges or other encumbrances that would reasonably be expected
to have the effect of preventing or disabling Holder from performing Holder’s
obligations under this Agreement (other than the Shares held in an escrow
account pursuant to the Escrow Agreement, which Shares serve as collateral for
MediVision to perform its obligations under the Asset Purchase Agreement and
which Shares will be released in accordance with the terms of the Escrow
Agreement or an earlier date if mutually agreed to by the Company and Parent),
and (ii) does not own of record or beneficially any shares of capital stock of
the Company other than the Shares (excluding shares as to which Holder currently
disclaims beneficial ownership in accordance with applicable law).  Holder has
the legal capacity, power and authority to enter into and perform all of
Holder’s obligations under this Agreement (including under the proxy granted in
Section 3(c) above).  This Agreement (including the proxy granted in Section
3(c) above) has been duly and validly executed and delivered by Holder and
constitutes a valid and binding agreement of Holder, enforceable against Holder
in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.  The Holder hereby agrees not to object to or otherwise oppose the
Fairness Hearing and shall take all steps reasonably requested by Parent in
order to ensure the issuance of the California Permit.
 
Section 5.    No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent or Merger Sub any direct or indirect ownership or
incidence of ownership of or with respect to any Shares, except as expressly
provided herein.  All rights, ownership and economic benefits of and relating to
the Shares shall remain vested in and belong to Holder, and neither Parent nor
Merger Sub shall have any authority to direct Holder in the voting or
disposition of any of the Shares, except as otherwise provided herein.
 
Section 6.    Termination.  This Agreement and the proxy delivered in connection
herewith shall terminate and shall have no further force and effect as of the
earlier to occur of (i) the Expiration Date and (ii) the date following the date
of the Company Stockholders Meeting, including any adjournment or postponement
thereof.
 
Section 7.    Fiduciary Duties.  Notwithstanding anything in this Agreement to
the contrary: (i) Holder makes no agreement or understanding herein in any
capacity other than in Holder’s capacity as a record holder and/or beneficial
owner of the Shares, (ii) nothing in this Agreement shall be construed to limit
or affect any action or inaction by Holder acting in his capacity as a director,
officer or other fiduciary of the Company, and (iii) Holder shall have no
liability to Parent, Merger Sub or any of their Affiliates under this Agreement
as a result of any action or inaction by Holder acting in his capacity as a
director, officer or other fiduciary of the Company.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
Section 8.    Miscellaneous.
 
(a)    Amendments and Waivers.  Any term of this Agreement may be amended or
waived with the written consent of the parties or their respective successors
and assigns.  Any amendment or waiver effected in accordance with this Section
8(a) shall be binding upon the parties and their respective successors and
assigns.
 
(b)    Governing Law; Venue.  This Agreement shall be governed by, and construed
in accordance with the laws of the State of California without regard to
conflicts of law principles.
 
(c)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(e)    Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 72 hours
after being deposited in the regular mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile number as set forth below, or as subsequently
modified by written notice.
 
(f)    Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(g)    Specific Performance.  Each of the parties hereto recognizes and
acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Parent and Merger Sub to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the parties hereto agrees that in the event of any such breach Parent shall
be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which they may be entitled, at law or in equity.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

The parties have caused this Agreement to be duly executed on the date first
above written.



                 
MERGE HEALTHCARE INCORPORATED
                 
By:
 
 /s/ Jeffery Surges
       
Name:
 
 Jeffery Surges
       
Title:
 
Chief Executive Officer
                     
Address:
   
6737 West Washington Street, Suite 2250
   
Milwaukee, Wisconsin  53214
   
Attention: General Counsel
   
Facsimile No.: (414) 977-4202



 
 
 
 

[Signature Page to Shareholder Support Agreement]
 
 

--------------------------------------------------------------------------------

 



 

                 
“Holder”
 
   
 U. M. ACCELMED, LP
 
 
 
By:  /s/ Uri Geiger
Managing Partner
           
Address: 6 Hachoshlim St., Hertzelia, Israel
                     
Attention: Dr. Uri Gieger
   
Facsimile No.:

 




Shares owned of record:
     
Beneficially owned shares:
   
Class of Shares
 
Number
 
Class of shares
 
Number
Common Stock
 
13,338,603
 
Common Stock
 
13,338,603





 

                 
“Holder”
 
MEDIVISION MEDICAL IMAGING SYSTEMS LTD.
 
 
By: /s/ Yigal Berman
Chairman
 
   
Address: YTM industry Area CPC Building, P.O. Box 7 Yoqneam 20692
                     
Attention: Yigal Berman
   
Facsimile No.: 972-5-9894822

 

 
Shares owned of record:
     
Beneficially owned shares:
   
Class of Shares
 
Number
 
Class of shares
 
Number
Common Stock
 
8,630,825
 
Common Stock
 
8,630,825



 

 
 
[Signature Page to Shareholder Support Agreement]

--------------------------------------------------------------------------------

 
 
 

                 
“Holder”
 
/s/ Gil Allon
                 
Address: 825 Wimbledon CT., Sacramento, CA 95864
                     
Attention: Gill Allon
   
Facsimile No.:



 
Shares owned of record:
     
Beneficially owned shares:
   
Class of Shares
 
Number
 
Class of shares
 
Number
Common Stock
 
-
 
Common Stock
 
60,000



 

 
 

                 
“Holder”
 
/s/  Ariel Shenhar
                 
Address: 2900 Sienna Lane, Sacramento, CA 95864
                     
Attention:
   
Facsimile No.:

 


Shares owned of record:
     
Beneficially owned shares:
   
Class of Shares
 
Number
 
Class of shares
 
Number
Common Stock
 
-
 
Common Stock
 
30,000



 
 
[Signature Page to Shareholder Support Agreement]

 